DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/830,041. Receipt of the RCE, amendments, and arguments filed on 04/14/2022 is acknowledged.
Claims 1-18 are pending.
Claims 10-14, 17, and 18 are withdrawn from consideration.
Claims 1-9, 15, and 16 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutet (FR 1100070).
Regarding claim 1, Boutet discloses a strut (the strut as depicted in figure 4) for forming a truss or a joist (see figure 4, where the strut can be used to form a joist), the strut comprising:
a body member (one of the vertically angled elements of the mesh body #31 of figure 4 can be considered the body member) having a longitudinal axis (the longitudinal axis that extends along the length of the angled element #31), the body member having a first end (the bottom end of figure 4) and a second end (the top end of figure 4);
a first gripping member (the bottom member #4 of figure 4) connected to the first end of the body member (see figure 4), the first gripping member comprising a first plate (the horizontal member of the bottom member #4 of figure 4) and at least one lip (the left and/or right vertical plate of the bottom member #4 of figure 4) for engaging a first structural member (#5; see figure 4) having a length and a width (figures 2 and 4 depict the structural member #5 comprises of a length and width, where such a structural member is not positively defined), the at least one lip being non-planar with respect to the first plate (see figure 4), wherein the first gripping member defines an opening (the opening at the bottom of the bottom member #4 of figure 4) for receiving the first structural member (see figure 4), wherein the first plate has a length configured to define a portion of the length of the first structural member (see figure 4, where the first plate is configured to define a portion of the length of the structural member, which portion can be the entire portion and length of the structural member or can be attached to a structural member that extends past the first plate, where such a structural member is not positively defined), and wherein the first plate has a width configured to define the width of the first structural member (as depicted in figure 4, the width of the opening is the width of the plate so that the plate defines the width of the structural member that is to be received therein);
a second gripping member (the top member #4 of figure 4) connected to the second end of the body member (see figure 4), the second gripping member comprising a second plate (the horizontal member of the top member #4 of figure 4) for engaging a second structural member (#5; see figure 4) having a length and a width (the second structural member #5 comprises of length and width dimensions, where such a structural member is not positively defined);
wherein the body member extends between the first plate and the second plate (see figure 4) in a direction to intercept and connect to each of the first and second gripping members (see figure 4),
wherein the first plate has a surface defining a plane (the horizontal plane of the first plate of figure 4), and wherein the body member forms an acute angle α and an obtuse angle β with respect to the plane (the angled member of the body #31 is angled with respect to the horizontal first plate plane so as to comprise of an obtuse angle on one side and an acute angle on the other side of the body member);
wherein, when the first gripping member engages the first structural member and the second gripping member engages the second structural member:
the first structural member and the second structural member are positioned in opposed spaced relationship having opposing surfaces (see figure 4), the first plate engages one of the opposing surfaces and the second plate engages the other of the opposing surfaces (the first and second plates engage respective top and bottom surfaces of structural members #5 which are opposed but face one another),
each of the at least one lip of the first griping member engages a lateral surface of the first structural member (see figure 4), and
the longitudinal axis of the body member intersects a center point of the width of each of the first structural member and the second structural member (see figure 4, where the body member intersects the plates at a center point and thus would intersect a center point of the width of the structural members as well which are inserted into and engage the plates).
Regarding claim 2, Boutet discloses the body member connects to and bifurcates each of the plates (see figure 4, where the body member bifurcates the plates into respective half segments).
Regarding claim 3, Boutet discloses the body member is generally flat (see figure 4).
Regarding claim 5, Boutet discloses the first and second plates each have a surface defining generally parallel planes (the horizontal plates as depicted in figure 4 form generally parallel horizontal planes), and wherein the body member extends in the direction to intercept each of the parallel planes (see figure 4), the body member connecting and bifurcating each of the surfaces (as depicted in figure 4, the longitudinal axis of the body member is configured to intercept the respective plates and bifurcate such plates into left and right portions).
Regarding claim 6, Boutet discloses wherein the first and second plates each have a surface to which the body member connects and bifurcates into generally parallelogram shaped segments (see figure 4, where the angled member of  the body #31 connects to the respective top and bottom surface of the plates and bifurcates each plate into left and right rectangular segments).
Regarding claim 8, Boutet discloses the second gripping member comprises at least one lip (the left and/or right vertical member of the top member #4 of figure 4), wherein the at least one lip of the second gripping member is non-planar with respect to the second plate (see figure 4).
Regarding claim 9, Boutet discloses the at least one lip of each of the first and second gripping members comprises a plurality of fastening points (#8).
Regarding claim 16, Boutet discloses the body member has a quadrilateral cross section (see figure 4, where the angled member of the body #31 can be considered to comprise of a rectangular cross section when viewed in certain cross sections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as obvious over Boutet in view of Nankin (U.S. Patent 5,852,908).
Regarding claim 4, Boutet discloses the claimed invention except for the body member comprises a plurality of indented impressions. It is highly well known in the art, as evidenced by Nankin, that the body member of a strut can comprise of a plurality of indented impression #30 for strength purposes. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the body member of Boutet to comprise of a plurality of intended impressions, as taught in Nankin, in order to increase the strength of the body member.

Claim(s) 7 is rejected under 35 U.S.C. 103 as obvious over Boutet in view of Sidhu (U.S. Publication 2014/0311082).
Regarding claim 7, Boutet discloses the claimed invention except for the body member connects to the first gripping member and the second gripping member and intercepts the planes of the first gripping member and the second gripping member forming an acute angle of approximately 45 degrees with respect to each of the planes of the first gripping member and the second gripping member. Sidhu discloses that the angle between the body member and the gripping members of a strut can be constructed between 30 and 60 degrees, where 45 degrees appears to be most useful. Therefore, it would have been obvious to have constructed the angle between the gripping members and body member of Boutet to be 45 degrees, as taught in Sidhu, in order to provide the strut with the most useful strength properties for use when angled body members are used.

Claim(s) 15 is rejected under 35 U.S.C. 103 as obvious over Boutet in view of Harold (GB 1232592).
Regarding claim 15, Boutet discloses the claimed invention including the second plate has a surface defining a second plane (the horizontal second plate plane of figure 4), except specifically for the body member forms an acute angle α’ and an obtuse angle β’ with respect to the second plane, and wherein acute angle α does not equal acute angle α’ and obtuse angle β does not equal obtuse angle β’. Boutet instead discloses the first and second planes are parallel with one another and thus the angles on each side of the body with respect to the first and second plates would be the same, just reversed. It is highly well known in the art, as evidenced by Harold, that truss beams can be formed using first and second structural members #6 which are parallel to one another, with struts #1 extending therebetween as depicted in figure 3, or can comprise of a horizontal first structural member #6 for the bottom structural member and two angled structural members #6a and #6b for the top structural member, where the struts #1 are angled in order to extend to the respective inner surfaces of the structural members as depicted in figure 4. Figure 2 of Boutet depicts a truss or joist where the top structural member can have angled top surfaces to form a point in a center thereof and thus it would have been obvious to have constructed the strut of Boutet to comprise of a second plate plane that is not parallel to the first plate plane, as taught in Harold, in order to allow trusses and joists with angled structural members to be formed in a manner that saves on costs of material and construction by using less materials to construct the structural members of the truss and joist yet still forming a strong truss structure. Therefore, forming the struts and gripping members of Boutet to engage structural members which are angled with respect to one another, as taught in Harold would thus provide different acute and obtuse angles between the first and second plates and the body, as defined.

Response to Arguments
Applicant’s arguments and amendments to the claims with respect to the claim objections and the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action are persuasive and thus such objections and rejections of the previous Office Action are withdrawn. 
Applicant's arguments filed 04/14/2022 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “Boutet discloses element 4 which may be equivalent the gripping member of the present claims; however, element 4 extends along the entire length of wood 5” and “thus, Boutet fails to disclosure the feature ‘wherein the first plate has a length configured to define a portion of the length of the first structural member’ as recited in amended independent claim 1,” as a first note, such claim limitations do not positively define the structural members. The elements #4 of Boutet are configured to engage with and receive structural members which are longer than such a strut element #4 and thus meets such limitations as broadly defined. Furthermore, “a portion” can be broadly interpreted to cover the whole length, which is equivalent to an entire portion, where the length of the strut element #4 of Boutet is configured to extend the whole length of the structural member #5 and thus extend along the whole portion of the structural member. Such limitations are thus considered anticipated by Boutet and the rejections are considered proper.
Regarding Applicant’s arguments that member #31 of Boutet extends between opposing gripping members #4 and wood #5 pieces and “member 31 is folded to contact member 4 at a plurality of points along the length of the member 4 to form a joist” and thus cannot be considered the body member as defined, under the broadest reasonable interpretation of “member” as being “a part of a whole,” one of the angled elements of the central mesh #31 can be considered a member of the body #31 and thus a body member as defined. Applicant does not further define the structure of the body member and any of such angled members of the body #31 of figure 4 of Boutet can be considered to meet such limitations as broadly defined. The rejections are considered proper and are upheld.
Applicant does not argue the 103 type rejections of Boutet in view of secondary references other than based on such rejected claims depending upon alleged allowable claim 1. Since claim 1 is considered properly anticipated as explained above, such modifications and rejections of claims 4 and 7 are also considered proper and are upheld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635